Citation Nr: 1717494	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-39 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an unspecified depressive disorder with anxious distress.

2.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for an unspecified depressive disorder with anxious distress and assigned a 30 percent rating effective April 23, 2015; and continued a 50 percent rating for hearing loss. 

Additional evidence was associated with the file within one year of the August 2015 decision.  The agency of original jurisdiction (AOJ) adjudicated and denied claims for increased ratings for these disabilities in a June 2016 rating decision; however, this decision did not contain a "directly responsive" determination as to whether the additional evidence received by the AOJ constituted new and material evidence.  Without such a determination, the August 2015 rating decision failed to become final.  Thus, the adjudication in adjudication in June 2016 related back to the initial claim related back to the initial claim.  The appeal is characterized accordingly on the title page.  See Mitchell v. McDonald, 27 Vet. App. 431 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405(Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351(Fed. Cir. 2008)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's depressive disorder was more closely manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.

2.  Throughout the appeal, the Veteran's service-connected bilateral hearing loss disability was productive of impairment no worse than Level VIII in the right ear and Level IX in the left ear.

3.  The service-connected disabilities, alone, are not shown to be of such severity as to effectively preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an unspecified depressive disorder with anxious distress have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.130, Diagnostic Code 9410 (2016).  

2.  The criteria for a rating in excess 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.7, 4.85-4.87, Diagnostic Code 6100 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in August 2012 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided VA audiology examinations in August 2015 and April 2016.  He was also afforded psychiatric examinations in July 2015 and May 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  Because the Veteran is challenging the initial disability rating assigned to his service-connected major depressive disorder, the evidence to be considered includes all evidence received in support of the original claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 4.3 (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

A. Unspecified Depressive Disorder with Anxious Distress

The Veteran's unspecified depressive disorder with anxious distress is currently rated at 50 percent under the general rating formula for the evaluation of mental disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9410 (2016).  

Under DC 9410, a 30 percent rating is assigned when a veteran's unspecified depressive disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9410 (2016).

A 50 percent rating is assigned when a veteran's unspecified depressive disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's unspecified depressive disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's unspecified depressive disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2016).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

The United States Court of Appeals for Veterans Claims (Court) has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Court held that the symptoms listed in DC 9410 are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan, 16 Vet. App. at 442.  The Court stated that "any suggestion that the Board was required, in complying with the regulation, to find the presence of all, most, or even some, of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  Instead, the Board is required to "consider all symptoms of a claimant's condition that affect the level of occupational and social impairment," not just those listed in the regulation.  Id. at 443.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

If it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit of the doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran was afforded VA psychiatric examinations in July 2015 and May 2016.  At the July 2015 VA examination, the Veteran reported that his appetite was pretty good.  His sleep onset was good, but he would wake up every 2-3 hours throughout the night and not feel rested when waking up the next day.  He was not on any psychiatric medication and denied any suicidal or homicidal ideations.  He asserted that he wanted to be independent as long as he could be and was still living by himself.  He still enjoyed hunting and had shot a wild turkey the week prior.  The Veteran reported that his relationships with family members were "fine" and that he had friends he saw, but that he was having more difficulty hearing conversations which embarrassed him.  He was the elder at his church but the hearing impairment had interfered with his ability to participate in meetings.  He still enjoyed playing dominoes with people at the senior center.  The Veteran also stated his mood had not been very good because he could not do a lot of the things he wanted to do.  

The VA examiner noted symptoms of depressed mood, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events were attributable to the Veteran's depressive disorder.  On mental status examination, the examiner observed the Veteran as a courtly, elderly gentleman who was neatly dressed and groomed.  Objectively, the examiner found that the Veteran's mood was mildly dysthymic, his affect was variable and appropriate, and that he teared up at times.  The Veteran was cooperative and engaged, as well as alert and oriented.  The Veteran was found capable of managing his own financial affairs.  The examiner found the Veteran's speech spontaneous, fluent, and with normal rate and rhythm.  The examiner further found the Veteran's thought process logical and organized his thought content relevant and non-psychotic, his judgment and insight good, and his abstracting ability intact.  The examiner indicated that the Veteran's depression was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms are controlled by medication.

VA treatment records show the Veteran's depressive disorder was described as mild.  The records show that upon evaluations in August 2015, his affect was appropriate and speech was normal.  His judgement and insight were intact and thought processes were logical.  Suicidal ideation was denied.  The Veteran indicated that his symptoms had improved since a July 2015 VA examination.  

In July 2016, the Veteran submitted a Physician's Affidavit of Permanent and Total Disability dated in October 2015.  The private physician attested that she had examined the physical condition of the Veteran and determined him to be permanently and totally disabled since September 2015.  

At a May 2016 VA examination, the Veteran asserted that his anxiety was not bad anymore.  The Veteran reported he had a decreased memory for peoples' names but denied problems recalling dates or appointments.  The Veteran reported having "alright" relationships with his family members.  He reported a decrease in activities since his 2015 examination, mostly limited to reading and talking on the phone.  He said he no longer hunts due to his physical decline.  He admitted to being accident prone, but acknowledged that he may just not realize he cannot complete tasks he was once capable of.  He also reported an increase in forgetfulness.  Although he remained in the role of elder at his church, he had not attended service in 2016 as he cannot hear what is said.  He also reported eating out with friends less, not watching television, and no longer visiting the senior center to play dominoes, although he had one lady friend and they played dominoes sometimes.  The Veteran was not on any psychiatric medication and he denied panic attacks.  

The examiner observed the Veteran as cleanly and casually dressed and well-groomed in appearance.  On mental status examination, he was alert, pleasant, and cooperative.  His affect was appropriately full in range.  His speech was unremarkable and the speed of thinking and responding was within normal limits.  The Veteran's thought processes were sometimes circumstantial, but were fairly easily redirected.  There was no overt evidence of mental content symptomatology, perceptual disturbance, or gross cognitive confusion.  The examiner found the Veteran's insight and judgment to be fair to good.  The Veteran was capable of managing his own financial affairs.  The examiner indicated that the anxiety occurred occasionally and it seemed to be situationally appropriate.  

Considering the evidence above, the Veteran's symptoms demonstrate that he experienced no more than mild to moderate occupational and social impairment overall since the grant of service connection, which is consistent with the current 30 percent disability rating.  The psychiatric disorder has not manifested with symptoms similar to those set forth in the criteria for a 50 percent disability rating or higher. 

The Veteran's ability to work as elder of the church and maintain relationships have been mildly affected by his hearing, but he has been able to maintain social relationships.  He has described his relationship with his family as "fine" and "alright."  He has maintained friendships and played dominoes with people at the senior center, although less frequently since his 2015 examination.  Since that examination, he has reported a decrease in social activities, however, he has continued in the role of elder at his church, eating out with friends, and playing dominos with at least one lady friend.  He indicated that his anxiety is not too bad as it only occurs on occasion.  Moreover, the Veteran was consistently described as pleasant and cooperative by the examiners.  This evidence is reflective of no more than a mild to moderate social impairment overall.  

He has experienced no panic attacks, and has demonstrated no difficulty understanding complex commands.  His affect has not been shown to have been significantly impaired such that it was similar to a flattened affect; it has been notably appropriate at both examinations.  He has demonstrated no more than minor impairment to his short-term memory, as he was able to recall 3 out of 3 words immediately after presentation and was able to recall items when given a multiple choice at the most recent VA examination.  Moreover, he is not shown to have significant difficulty with complex commands, or any significant impairment in his judgement or thinking.  His thought processes have been logical.  He was found capable of managing his own financial affairs and asserted that he remembered dates and appointments.  

Notably, at the 2016 VA examination, the Veteran indicated that he had not worked since 1983 when he retired due to age and duration.  He denied that any medical/physical problems contributed to decision to retire.  He reported that he always enjoyed working with people and got along well with others on the job.  The Board is also mindful that the May 2016 VA examiner indicated that Veteran may have reduced work performance due to his memory, sleep disturbance, and low motivation - but she indicated that his overall level of impairment was best described as occupational and social impairment occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This is consistent with the level of overall impairment contemplated by a 30 percent disability rating.  

Notably absent from the October 2015 private physician affidavit is any explanation or discussion as to why the Veteran's depressive disorder, specifically rendered the Veteran totally disabled.  Without any supporting clinical rationale or discussion, the physician's opinion carries no weight.  

Based on the evidence, the Board finds that the Veteran's service-connected unspecified depressive disorder with anxious distress does not warrant an initial disability rating in excess of 30 percent for any time during the appeal.  As the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not applicable and a higher schedular rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

B.  Bilateral Hearing Loss

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either TABLE VI, as described above, or TABLE VIA, which derives a Roman numeral designation based solely on the puretone audiometry test. 38 C.F.R. § 4.86. The TABLE that produces the higher Roman numeral will be used. Id.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A 50 percent disability rating is provided when hearing acuity is any of the following: VI in the better ear and XI or X in the other ear; VII in the better ear and IX in the other ear; or VIII in the better ear and IX or VIII in the other ear.  A 60 percent disability rating is provided when hearing acuity is any of the following: VII in the better ear and XI or X in the other ear; VII in the better ear and X in the other ear; or IX in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran seeks a rating in excess of 50 percent for his hearing loss disability.

At a VA examination in August 2015, the Veteran reported that he feels he had become depressed due to the severity of his hearing loss.  The examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, including ability to work.  Puretone thresholds (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
65
65
80
69
72
LEFT
80
80
85
85
83
44

Both ears meet the exception requirements for hearing impairment under 38 C.F.R. § 4.86 (a), because the puretone thresholds at each of the four specified frequencies is 55 dB or more.  See 38 C.F.R. § 4.85(c); 4.86.  Therefore, the numerical hearing impairment is determined by either TABLE VI or TABLE VIA, whichever results in the higher numeral.  TABLE VI results in the higher numeral, thus those results will be used.  

Under TABLE VI, the right ear is assigned a Level VI and the left ear is assigned a Level IX.  Entering these numeric designations into TABLE VII actually yields a 40 percent rating.  38 C.F.R. § 4.85, DC 6100.

The Veteran was afforded a VA examination in April 2016.  He reported that he had to stop going to church because he is unable to hear well.  He also does not want to go out to eat.  Pure tone thresholds, in decibels, were as follows:
 

HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
65
65
70
70
68
56
LEFT
75
90
90
90
86
44

The examiner noted that the Veteran had a moderately severe to severe hearing loss in the right ear and a moderately severe to profound hearing loss for the left ear; speech discrimination is poor bilaterally.  The examiner opined that a hearing loss of this nature would impact communication ability in an occupation and employment activities.

As the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies in both ears, the Board must determine the Roman numeral designation from Table VIA with respect to each ear.  See 38 C.F.R. § 4.86. 

A puretone threshold average of 68 under Table VIA translates to a Roman numeral designation of V for the right ear and a puretone threshold average of 85 translates to a Roman numeral designation of VIII for the left ear.  38 C.F.R. § 4.85, Table VIA.

Under Table VI, an average puretone hearing loss in the right ear of 68 decibels, with 56 percent speech discrimination, translates to a Roman numeral designation of VIII for the right ear.  An average puretone hearing loss in the left ear of 85 decibels, with 44 percent speech discrimination, translates to a Roman numeral designation of IX for the left ear.  See 38 C.F.R. § 4.85, Table VI.  The results from Table VI yield a higher numeral for the right ear but the same numeral for the left ear; therefore, the results of Table VI will be used instead of Table VIA. 

When applying the results to Table VII, Diagnostic Code 6100, a level VIII for the right ear and level IX for the left ear equates to a 50 percent disability evaluation. 

In statements of record, the Veteran has reported that he experiences profound hearing loss and that his disability affects his personal life because communication is difficult.  He has noted that he cannot communicate like everyone else and has stopped going to church and restaurants.  He contends that he cannot watch movies on TV because he cannot understand what the characters are saying.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected hearing loss on his daily activities.  However, the assignment of schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered. 

Applying the audiometric results from the VA audiological evaluations, the evidence is against the assignment of a schedular rating in excess of 50 percent for the appeal period.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; but based on the evidence staged ratings are not appropriate. 

As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent; the benefit of the doubt doctrine is not applicable and a higher schedular rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Finally, to the extent that the Veteran's hearing loss causes depression, this is already a service-connected, compensable disability.  There are no additional expressly or reasonably raised issues presented on the record.  


III. TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2016).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2016).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service-connected for bilateral defective hearing rated at 50 percent; unspecified depressive disorder with anxious distress rated at 30 percent; and tinnitus rated at 10 percent.  The combined rating is 70 percent.  Therefore, the Veteran satisfies the schedular criteria for consideration of a TDIU.  38 C.F.R. § 4.16(a).

On the Veteran's TDIU application, VA 21-8940, he reported that he last worked in June 1985 as a bank president and branch manager.  He was employed in that position from January 1981 to June 1985.  He indicated that he left a prior job as president of a community college in 1981 because of his hearing loss disability.  He then took on a position at the bank, but resigned after a couple of years.  He also reported that his education consisted of a BS, MS, and a doctorate of law.

At the July 2015 psychological examination, the Veteran stated that he was the elder at his church.  The examiner did not opine as to limitations imposed by the Veteran's service-connected disabilities.

The May 2016 VA examination report reflects that the Veteran has a Bachelor's degree in education (science and math) and a Master's degree in school administration.  He was also awarded an honorary doctorate.  The Veteran worked in school administration for over 25 years, first as a high school principal and then as the administrator/director of a junior college.  He reported that he also worked as a bank manager for about 18 months.  The Veteran reported that he got along well with others and always enjoyed working with people.  He denied ever having a verbal or physical altercation on the job and has never been fired from a job.  He indicated that he had been retired since 1983.

At the May 2016 psychological examination, the Veteran stated that there was no way he could work right now.  He said when he stood up for a while he got completely fatigued and if he stood up for 15 minutes he would not be able to walk out the door.  The Veteran was going to have his knees replaced but poor blood vessels and circulation prohibited the surgery.  He noted that he had become less physically active since sustaining serious injuries after being run over by a tractor on his property two years ago.  He noted that it is hard to walk long distances and is unable to stand for more than a few minutes at a time.  He becomes easily fatigued with limited physical activities (i.e., walking to mailbox and back) and requires frequent breaks during task performances.  Additionally, the Veteran said he was becoming more forgetful, asserting that he would start out doing something and forget what he was doing.  For example, if he laid something down he would not be able to find it.  

The examiner opined that the Veteran may have difficulties with both physical and sedentary employment, asserting that the Veteran may experience reduced work performance due to declines in recent memory.  She explained that the Veteran had trouble recalling names of acquaintances, and although his basic attention was adequate during the interview, his focus was at times deficient.  As such, the examiner believed the Veteran's ability to learn new tasks and to perform them efficiently may be compromised.  The examiner also believed that the Veteran's sleep disturbance and resulting fatigue may result in tardiness, and that low motivation may result in some absences from work.  Additionally, the Veteran's associated difficulty participating in conversations due to his hearing impairment are a source of frustration, irritability, and depressed mood, which could hinder him from participating in group meetings and preclude him from being productive in a noisy environment which would further reduce his ability to decipher was is being said.  Lastly, the examiner asserted that the Veteran's difficulty hearing may lead to him interacting less with coworkers as a group, but that the Veteran would likely do well on a one to one basis and in a quiet environment.

The Veteran also submitted a Physician's Affidavit of Permanent and Total Disability dated in October 2015, from a private physician.  The physician attested that she had examined the physical condition of the Veteran and determined him to be permanently and totally disabled since September 2015.  

The Veteran has been unemployed during the pendency of this appeal, and, as noted on his application and at the VA examination in May 2016, he retired in either 1983 or 1985.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Notably absent from the October 2015 private physician affidavit is any explanation or discussion as to how or why the Veteran's service-connected disabilities have rendered the Veteran totally disabled.  There is also no indication as to whether physician considered the Veteran's age or nonservice-connected disabilities.  As noted, neither age nor non service-connected disabilities are factors in weighing the criteria for a TDIU.  Without any discussion or supporting rationale, the physician's opinion carries very little probative weight.

The VA examiner in July 2015 described the Veteran's overall severity of the Veteran's psychiatric disorder as 'occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.'  This does not support finding that the Veteran's depressive disorder precludes employment.

The April 2016 VA audiology examiner determined that the Veteran's hearing loss would impact communication ability in an occupation and employment activities, but stopped short of stating that employment would be precluded.

The Board has considered the May 2016 VA examiner's opinion that the Veteran's psychiatric disorder may cause difficulties with both physical and sedentary employment due to declines in recent memory; compromised ability to learn new tasks and to perform them efficiently; sleep disturbance and low motivation with resulting fatigue and tardiness.  Nevertheless, the examiner indicated that the Veteran would be able to do well in a one-on-one environment.  Notably, she did not opine that the Veteran's service-connected disabilities prevent him either securing or following a substantially gainful occupation.  

The Veteran's prior work experience was noted as being that of an educator, college and bank president, manager and administration.  In regard to the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background, it is reasonable that he would be able to find employment as a tutor, education or bank consultant, advisor, or administrator.  This is consistent with the Veteran's training and work history, and is also consistent with the examiner's opinion that the Veteran was able to would perform well in a one-on-one environment.  

Finally, it is notable that the Veteran reported at the May 2016 VA examination that he would not be able to work due to forgetfulness, but also nonservice-connected knee and vascular problems, which appear to be related to injuries sustained by being run over by a tractor two years prior.  He specifically indicated that his physical fatigue related to his knee problems prevented his ability to work.  

For these reasons, the preponderance of the competent and credible evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 30 percent for the Veteran's unspecified depressive disorder with anxious distress is denied.

Entitlement to a rating in excess of 30 percent for the Veteran's bilateral hearing loss disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


